         Case 1:17-cr-00449-KPF Document 550 Filed 01/25/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA

                       -v.-                                  17 Cr. 449-3 (KPF)

    ANTHONY RODRIGUEZ,                                             ORDER

                              Defendant.

KATHERINE POLK FAILLA, District Judge:

        Defendant Anthony Rodriguez, who is currently incarcerated at the

Federal Correctional Institution in Fort Dix, New Jersey (“FCI Fort Dix”), has

applied for compassionate release, in the form of immediate resentencing to a

period of time served with a condition of home imprisonment, pursuant to 18

U.S.C. § 3582(c)(1)(A)(i). (Dkt. #536, 543). Mr. Rodriguez acknowledges that he

has previously tested positive for the COVID-19 virus, and argues that the

current conditions of his confinement, including in particular certain

sanitation and public health issues, along with the possibility that he may have

undisclosed physical harm and associated psychological trauma from the

virus, warrants this substantial reduction in his sentence. (Dkt. #543). The

Government opposes this motion on both procedural and substantive grounds.

(Dkt. #539, 545). As set forth in the remainder of this Order, the Court denies

Mr. Rodriguez’s motion for compassionate release. 1


1       Mr. Rodriguez filed a similar motion before the Honorable Alison J. Nathan, who had
        sentenced him previously to a term of 108 months’ imprisonment after his plea of guilty
        to two counts of possession of ammunition by a felon, in violation of 18 U.S.C. §
        922(g)(1). By Opinion and Order dated December 23, 2020, Judge Nathan denied Mr.
        Rodriguez’s motion. See United States v. Rodriguez, No. 16 Cr. 7 (AJN), 2020 WL
        7640539, at *1 (S.D.N.Y. Dec. 23, 2020) (“Rodriguez I”). This Court cites to Judge
        Nathan’s thoughtful decision throughout this Order. In addition, the Court refers to
       Case 1:17-cr-00449-KPF Document 550 Filed 01/25/21 Page 2 of 10




                                     BACKGROUND

      The instant case is Mr. Rodriguez’s second criminal case in this District.

On November 13, 2015, he was charged in a criminal complaint with

possessing ammunition that had traveled in interstate commerce after having

been convicted of a felony, in violation of 18 U.S.C. §§ 922(g)(1) and 2. The

charge arose from allegations that Mr. Rodriguez had shot four times into a

moving vehicle on October 26, 2015. (16 Cr. 7 Dkt. #1). A subsequent

indictment, returned by the Grand Jury on January 5, 2016, charged Mr.

Rodriguez with two counts of possession of ammunition by a felon, pertaining

to both the October 26, 2015 shooting and a shooting incident that took place

on July 22, 2014. (16 Cr. 7 Dkt. #5). Mr. Rodriguez pleaded guilty to both

counts of the indictment before Judge Nathan on November 7, 2016 (16 Cr. 7

Dkt. #23, 24), and was sentenced on May 25, 2017, principally to concurrent

terms of 108 months’ imprisonment (16 Cr. 7 Dkt. #33).

      Mr. Rodriguez was identified in a separate investigation as being a

member of the Hooly Gang, a drug trafficking organization that operated in the

vicinity of Leggett Avenue and Fox Street in the South Bronx, and that was

believed to be responsible for an uptick in violence in that area, including

several murders, between 2009 and 2017. (Dkt. #441 (Revised Final

Presentence Report (“PSR”)) ¶¶ 9-10). Mr. Rodriguez both sold crack cocaine

and possessed firearms on behalf of the Hooly Gang. (Id. at ¶ 15). On



      several docket entries from that case, which entries are cited using the convention “16
      Cr. 7 Dkt. #[ ].”

                                              2
       Case 1:17-cr-00449-KPF Document 550 Filed 01/25/21 Page 3 of 10




February 7, 2018, Mr. Rodriguez and twenty-four co-defendants were charged

in a superseding indictment (the “S1 Indictment” (Dkt. #23)) with conspiring to

distribute, and to possess with the intent to distribute, crack cocaine, heroin,

marijuana, and oxycodone.

      On December 18, 2018, Mr. Rodriguez pleaded guilty to a lesser-included

offense of Count One of the S1 Indictment, which offense specified a five-year

mandatory minimum term of imprisonment. (PSR ¶¶ 4-5; Dkt. #325 (plea

transcript)). Mr. Rodriguez pleaded guilty pursuant to a plea agreement with

the Government in which, among other things, he waived his right to appeal or

to file a collateral challenge to any sentence of imprisonment within or below

the stipulated range under the United States Sentencing Guidelines (“U.S.S.G.”

or “Guidelines”) of 60 to 71 months’ imprisonment. (PSR ¶ 5).

      At Mr. Rodriguez’s sentencing on May 6, 2019, a key issue was the

degree to which this Court’s sentence would run concurrently with, or

consecutively to, the sentence that had previously been imposed by Judge

Nathan. (See, e.g., Dkt. #460 (sentencing transcript (“Sent. Tr.”)) at 12:24-

14:8, 19:25-20:25, 24:1-26:4). After hearing from counsel for both sides and

from Mr. Rodriguez, the Court determined to impose a sentence that was

almost fully concurrent with that imposed by Judge Nathan:

            We’ve been talking about the degree to which this case
            and the case before Judge Nathan overlapped, and I
            agree with the government in this respect, which is that
            there’s not complete co-extensiveness. The cases aren’t
            identical. Judge Nathan didn’t have knowledge of the
            drug dealing. She didn’t have knowledge of the gang
            participation. It wasn’t specifically accounted for in her
            sentence. And while the sentence was significant, it did
                                        3
       Case 1:17-cr-00449-KPF Document 550 Filed 01/25/21 Page 4 of 10




              not fully capture all of the conduct, including all of the
              damages that were visited by the defendant and his co-
              conspirators on the Leggett Avenue neighborhood in the
              Bronx.

              Now defense counsel suggested that it might not have
              made a difference to what Judge Nathan actually
              imposed as a sentence, and I’ve been asking a different
              question while I’ve been in the robing room, which is,
              how much more, if any, additional jail time is needed to
              promote or to vindicate all of the purposes of
              sentencing. And I’ve decided that some additional jail
              time is needed. So then I tried to figure out how best to
              achieve that. …

                                         ***

              I am imposing a term of 60 months’ imprisonment of
              which 48 months is to be concurrent with what is left
              on Judge Nathan’s case. So there are 12 additional
              months that I am imposing on this case.

(Sent. Tr. 34:14-35:18; see also Dkt. #440 (judgment)).

      Mr. Rodriguez filed a pro se application for compassionate release with

the Warden of Fort Dix in April 2020, which application was then mailed to this

Court. (See Dkt. #536 (referencing application)). The Court re-appointed Mr.

Rodriguez’s trial counsel to assist him with his application (Dkt. #536), and a

counseled supplement was filed on December 5, 2020 (Dkt. #543). The

Government filed opposition submissions on November 20, 2020 (Dkt. #539),

and December 9, 2020 (Dkt. #545), raising both procedural and merits-based

challenges.

                                 APPLICABLE LAW

      Under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018), a court may reduce a


                                          4
       Case 1:17-cr-00449-KPF Document 550 Filed 01/25/21 Page 5 of 10




defendant’s sentence upon motion of the Director of the Bureau of Prisons (the

“BOP”), or upon motion of the defendant. A defendant may move under

§ 3582(c)(1)(A)(i) only after the defendant has “fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is earlier.”

Id.

      When considering an application under § 3582(c)(1)(A)(i), a court may

reduce a defendant’s sentence only if it finds that “extraordinary and

compelling reasons warrant such a reduction,” and that “such a reduction is

consistent with the applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). “The defendant has the burden to

show he is entitled to a sentence reduction.” United States v. Ebbers, No. 02 Cr.

1144-3 (VEC), 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020) (citing United

States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992)).

      Congress previously delegated responsibility to the Sentencing

Commission to “describe what should be considered extraordinary and

compelling reasons for sentence reduction.” 28 U.S.C. § 994(t). The

Sentencing Commission has determined that a defendant’s circumstances meet

this standard, inter alia, when the defendant is “suffering from a terminal

illness” or a “serious physical or medical condition ... that substantially

diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility,” or if, in the judgment of the BOP, the

                                         5
       Case 1:17-cr-00449-KPF Document 550 Filed 01/25/21 Page 6 of 10




defendant’s circumstances are extraordinary and compelling for “other

reasons.” U.S.S.G. § 1B1.13(1)(A) & Application Note 1(A), (D). In a recent

case, however, the Second Circuit held that with respect to a compassionate

release motion brought by a defendant (as distinguished from the BOP), the

policy statement set forth in U.S.S.G. § 1B1.13 is “not ‘applicable,’” and that

neither it nor the BOP’s Program Statement constrains a district court’s

discretion to determine what reasons qualify as “extraordinary and compelling.”

United States v. Brooker, 976 F.3d 228, 235-36 (2d Cir. 2020); see also United

States v. Lisi, No. 15 Cr. 457 (KPF), 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24,

2020) (“[T]he Court finds that the majority of district courts to consider the

question have found that the amendments made to 18 U.S.C. § 3582(c)(1)(A)

grant this Court the same discretion as that previously give to the BOP

Director, and therefore the Court may independently evaluate whether [a

defendant] has raised an extraordinary and compelling reason for

compassionate release.”); see generally United States v. Roney, — F. App’x —,

No. 20-1834, 2020 WL 6387844 (2d Cir. Nov. 2, 2020). 2 That said, while the

Court does not consider itself bound by U.S.S.G. § 1B1.13, it will look to that

provision for guidance. See United States v. Thrower, No. 04 Cr. 903 (ARR),

2020 WL 6128950, at *3 (E.D.N.Y. Oct. 19, 2020).




2     The Second Circuit remanded the matter to the district court after concluding that the
      lower court had misapprehended the limits of its own discretion. In so doing, the Court
      did not define what qualifies as “extraordinary and compelling” under 18 U.S.C.
      § 3582(c)(1)(A), other than to recall the directive in 28 U.S.C. § 994(t) that
      “[r]ehabilitation of the defendant alone shall not be considered an extraordinary and
      compelling reason.” United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020).

                                             6
       Case 1:17-cr-00449-KPF Document 550 Filed 01/25/21 Page 7 of 10




      Even if a court determines that “extraordinary and compelling reasons”

exist, it must also consider the factors set forth in 18 U.S.C. § 3553(a), to the

extent that they are applicable. See 18 U.S.C. § 3582(c)(1)(A); see also United

States v. Harris, No. 15 Cr. 445 (PAE), 2020 WL 5801051, at *2 (S.D.N.Y.

Sept. 29, 2020). In this regard, the Court again looks to, but does not consider

itself bound by, the Sentencing Commission’s view that a sentence reduction

would be consistent with its policy statements if “[t]he defendant is not a

danger to the safety of any other person or to the community, as provided in 18

U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). 3

                                       DISCUSSION

      The Government argues in the first instance that Mr. Rodriguez has not

satisfied his administrative obligations, first because his April 7, 2020

application was considered by the BOP to be one for home confinement rather

than compassionate release, and second because a subsequent administrative

request on September 9, 2020, was not located by the BOP. This Court agrees

with Judge Nathan that Mr. Rodriguez has satisfied his administrative

requirements. See Rodriguez I, 2020 WL 7640539, at *2. It therefore proceeds

to consider his application on the merits. The issue at hand is whether Mr.

Rodriguez has identified “extraordinary and compelling reasons” warranting his




3     The § 3142(g) factors are largely duplicative of those in § 3553(a), but also include
      “whether the offense is a crime of violence” and “the weight of the evidence against the
      [defendant].” 18 U.S.C. § 3142(g)(1)-(4).

                                              7
       Case 1:17-cr-00449-KPF Document 550 Filed 01/25/21 Page 8 of 10




release. The Court finds that even if he has, the factors set forth in § 3553(a)

counsel strongly against compassionate release.

      Mr. Rodriguez acknowledges that he tested positive for the COVID-19 in

October 2020 and that he experienced a range of physical symptoms for which

he received minimal medical attention. (Dkt. #543 at 13-14; see also id. at 13

(“After Mr. Rodriguez tested positive for the novel coronavirus, the treatment

that BOP provided to him was woefully inadequate and makes it impossible to

practice self-care.”)). However, contrary to the Government’s arguments that

his prior infection places him in a better position vis-à-vis uninfected inmates

(Dkt. #539 at 5-6), Mr. Rodriguez argues that the very real risk of re-exposure,

coupled with the potential for long-term physical and psychological

consequences, warrant compassionate release (Dkt. #543 at 14-20).

      It is regrettable that Mr. Rodriguez is one of nearly 25 million Americans

to have contracted the COVID-19 virus, see https://covid.cdc.gov/covid-data-

tracker/#cases_casesper100klast7days (last accessed January 22, 2021), and

the Court is appropriately concerned about (i) the medical treatment described

by Mr. Rodriguez in his submission, (ii) his current conditions of confinement

at FCI Fort Dix, and (iii) a recent spike in COVID-19 cases at that facility. The

Court recognizes that sister courts in this District have granted, and denied,

compassionate release motions based on the existence of the COVID-19

pandemic and the risks of its transmission at prisons. See generally United

States v. Morrison, No. 16 Cr. 551-1 (KPF), 2020 WL 2555332, at *2 (S.D.N.Y.

May 20, 2020); see also United States v. Kerrigan, No. 16 Cr. 576 (JFK), 2020

                                        8
        Case 1:17-cr-00449-KPF Document 550 Filed 01/25/21 Page 9 of 10




WL 2488269, at *3 (S.D.N.Y. May 14, 2020) (collecting cases). And it takes

seriously Judge Nathan’s conclusion that:

              The current situation at FCI Fort Dix is particularly
              concerning. Conditions at the facility appear to present
              serious risks both of spread of the virus and of
              inadequate medical care for those who have been
              infected. The Government does not dispute Mr.
              Rodriguez’s account that inmates have been provided
              only a single disposable surgical mask since the
              beginning of the pandemic. See Rodriguez Br. at 13.
              Nor does it dispute his claim that correctional officers
              often flout masking requirements, or that following his
              positive test result Mr. Rodriguez was offered no more
              medical care than Tylenol and bed rest. See id. at 13-
              14. Hundreds of inmates at the facility have tested
              positive within the past two months. The COVID-19
              outbreak at FCI Fort Dix has also had serious effects on
              inmates’ wellbeing apart from medical risks. The facility
              has prohibited all visitation and greatly restricted
              inmate movement. Declaration of Dr. Kimberly Kodger,
              Gov Br., Ex. A ¶ 19. Considering these factors, the
              Court joins those others that have held that the current
              COVID-19 situation in FCI Fort Dix may qualify as an
              extraordinary and compelling circumstance supporting
              compassionate release, even for an inmate who has
              already apparently recovered from COVID-19. See, e.g.,
              United States v. Geraldo Vega, No. 89-cr-0229 (JS),
              2020 WL 7060153, at *3 (E.D.N.Y. Dec. 2, 2020).

Rodriguez I, 2020 WL 7640539, at *4. However, like Judge Nathan, this Court

concludes that the § 3553(a) factors counsel against compassionate release

here.

        Those factors include “the nature and circumstances of the offense and

the history and characteristics of the defendant,” as well as the need “to protect

the public from further crimes of the defendant.” See 18 U.S.C. § 3553(a)(1),

(a)(2)(C). Mr. Rodriguez participated in two separate shooting incidents within



                                         9
        Case 1:17-cr-00449-KPF Document 550 Filed 01/25/21 Page 10 of 10




fifteen months, and within two years of his release from prison on a wholly

different firearms charge. (PSR ¶¶ 69-70, 78-84). Mr. Rodriguez also played an

important role in the charged conspiracy; in addition to distributing significant

quantities of narcotics, he (unlike many other members of the conspiracy) used

guns to further the conspiracy’s objectives. (Id. at ¶¶ 15, 19, 50). The Court

varied downwardly significantly at the time of Mr. Rodriguez’s sentencing by

running the majority of his sentence concurrently with that imposed by Judge

Nathan; to reduce it further, even on the facts presented, would undermine the

purposes of sentencing. 4

                                       CONCLUSION

        For the foregoing reasons, Defendant Anthony Rodriguez’s motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) is DENIED.

        SO ORDERED.

    Dated: January 25, 2021
           New York, New York

                                                      KATHERINE POLK FAILLA
                                                     United States District Judge




4       To the extent he has not done so already, Mr. Rodriguez can pursue relief in the form of
        a furlough under 18 U.S.C. § 3622 or home confinement as contemplated in the CARES
        Act, Pub. L. No. 116-136 (2020), and the Attorney General’s April 3, 2020 memorandum
        to the BOP. The decision to grant that relief, however, is reserved to the discretion of
        the BOP.

                                              10
